UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 2)* NIGHTHAWK RADIOLOGY HOLDINGS, INC. (Name of Issuer) Common Stock (Title of Class of Securities) 65411N105 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: / /Rule 13d-1(b) / X /Rule 13d-1(c) //Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of the section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G/A CUSIP NO. 65411N105 1) NAME OF REPORTING PERSON Quaker Capital Management Corporation 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[ ] (b)[ ] 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Commonwealth of Pennsylvania NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12) TYPE OF REPORTING PERSON IA Page2of 14 Pages SCHEDULE 13G/A CUSIP NO. 65411N105 1) NAME OF REPORTING PERSON Quaker Capital Partners I, L.P. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[ ] (b)[ ] 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12) TYPE OF REPORTING PERSON PN Page3of 14 Pages SCHEDULE 13G/A CUSIP NO. 65411N105 1) NAME OF REPORTING PERSON Quaker Premier, L.P. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[ ] (b)[ ] 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12) TYPE OF REPORTING PERSON PN Page4of 14 Pages SCHEDULE 13G/A CUSIP NO. 65411N105 1) NAME OF REPORTING PERSON Quaker Capital Partners II, L.P. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[ ] (b)[ ] 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12) TYPE OF REPORTING PERSON PN Page5 of 14 Pages SCHEDULE 13G/A CUSIP NO. 65411N105 1) NAME OF REPORTING PERSON Quaker Premier II, L.P. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[ ] (b)[ ] 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12) TYPE OF REPORTING PERSON PN Page6of 14 Pages SCHEDULE 13G/A CUSIP NO. 65411N105 1) NAME OF REPORTING PERSON Mark G. Schoeppner 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[ ] (b)[ ] 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% 14) TYPE OF REPORTING PERSON IN Page7 of 14 Pages SCHEDULE 13G/A CUSIP NO. 65411N105 Item 1. (a)Name of Issuer NIGHTHAWK RADIOLOGY HOLDINGS, INC. (b)Address of Issuer’s Principal Executive Offices c/o Virtual Radiologic Corporation, 11995 Singletree Lane, Suite 500, Eden Prairie, MN55344 Item 2. (a)Names of Persons Filing Quaker Capital Management Corporation Quaker Capital Partners I, L.P. Quaker Capital Partners II, L.P. Quaker Premier, L.P. Quaker Premier II, L.P. Mark G. Schoeppner (b)Address of Principal Business Office or, if none, Residence 601 Technology Drive, Suite 310, Canonsburg, Pennsylvania 15317 (c)Citizenship Quaker Capital Management Corporation - Pennsylvania corporation Quaker Capital Partners I, L.P. – Delaware partnership Quaker Capital Partners II, L.P.– Delaware partnership Quaker Premier, L.P. – Delaware partnership Quaker Premier II, L.P. – Delaware partnership Mark G. Schoeppner – United States citizen (d)Title of Class of Securities Common Stock Page8 of 14 Pages SCHEDULE 13G/A CUSIP NO. 65411N105 (e)CUSIP Number 65411N105 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) // Broker or dealer registered under section 15 of the Act; (b) // Bank as defined in section 3(a)(6) of the Act; (c) // Insurance company as defined in section 3(a)(19) of the Act; (d) // Investment company registered under section 8 of the Investment Company Act of 1940; (e) / X / An investment adviser in accordance with §240.13d-1(b)(l)(ii)(E); (f) // An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) // A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) // A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) // A church plan that is excluded from the definition of an investment company under section 3(c)(14)of the Investment Company Act of 1940; (j) // A non-U.S. institution in accordance with §240.13d-1(b)(l)(ii)(J); (k) // Group, in accordance with §240.13d- 1(b)(l)(ii)(K). Item 4. Ownership Quaker Capital Management Corporation: (a) Amount Beneficially Owned: 0 Page9 of 14 Pages SCHEDULE 13G/A CUSIP NO. 65411N105 (b) (c) Percent of Class: 0% (i) Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition of:0 (iv) Shared power to dispose or direct the disposition of: 0 Quaker Capital Partners I, L.P.: (a) Amount Beneficially Owned: 0 (b) Percent of Class: 0% (c) (i) Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition of:0 (iv) Shared power to dispose or direct the disposition of: 0 Quaker Premier, L.P.: (a) Amount Beneficially Owned: 0 (b) (c) Percent of Class: 0% (i) Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition of:0 (iv) Shared power to dispose or direct the disposition of: 0 Page10 of 14 Pages SCHEDULE 13G/A CUSIP NO. 65411N105 Quaker Capital Partners II, L.P.: (a) Amount Beneficially Owned: 0 (b) (c) Percent of Class: 0% (i) Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition of:0 (iv) Shared power to dispose or direct the disposition of: 0 Quaker Premier II, L.P.: (a) Amount Beneficially Owned: 0 (b) (c) Percent of Class: 0% (i) Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition of:0 (iv) Shared power to dispose or direct the disposition of: 0 Mark G. Schoeppner: (a) Amount Beneficially Owned: 0 (b) (c) Percent of Class: 0.0% (i) Sole power to vote or direct the vote:0 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition of:0 Page11 of 14 Pages SCHEDULE 13G/A CUSIP NO. 65411N105 (iv) Shared power to dispose or direct the disposition of: 0 Item 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof, the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: [ X ] Item 6.Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9.Notice of Dissolution of Group Not applicable. Item 10.Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page12 of 14 Pages SCHEDULE 13G/A CUSIP NO. 65411N105 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 14, 2011 QUAKER CAPITAL MANAGEMENT CORPORATION /s/ Mark G. Schoeppner Mark G. Schoeppner, President QUAKER CAPITAL PARTNERS I, L.P. By: Quaker Premier, L.P., its general partner By: Quaker Capital Management Corporation, its general partner By: /s/ Mark G. Schoeppner Mark G. Schoeppner President QUAKER PREMIER, L.P By: Quaker Capital Management Corporation, its general partner By: /s/ Mark G. Schoeppner Mark G. Schoeppner President Page13of 14 Pages SCHEDULE 13G/A CUSIP NO. 65411N105 QUAKER CAPITAL PARTNERS II, L.P. By: Quaker Premier II, L.P., its general partner By: Quaker Capital Management Corporation, its general partner By: /s/ Mark G. Schoeppner Mark G. Schoeppner President QUAKER PREMIER II, L.P. By: Quaker Capital Management Corporation, its general partner By: /s/ Mark G. Schoeppner Mark G. Schoeppner President /s/ Mark G. Schoeppner Mark G. Schoeppner, President Page14 of 14 Pages
